PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT

Rule 218.      Reinstatement.
        ***



        (f)    (1)    At the time of the filing of a petition for reinstatement with the Board, a non-
refundable reinstatement filing fee shall be assessed against a petitioner -attorney. The filing fee
schedule is as follows:

        Reinstatement from disbarment or suspension for more than one year:            $1,000

        Reinstatement from administrative suspension (more than three years):            $500

        Reinstatement from inactive/retired status (more than three years):              $250

        Reinstatement from inactive status pursuant to Enforcement Rule 301: $250

                 (2)  The Supreme Court in its discretion may direct that the necessary expenses
incurred in the investigation and processing of the petition for reinstatement be paid by the
petitioner -attorney. After the Supreme Court Order is entered, the annual fee required by Rule
219(a) for the current year shall be paid to the Attorney Registration Office.

               (3)    Failure to pay expenses taxed under Enforcement Rule 218(f)(2)
within thirty days of the entry of the Supreme Court Order shall result in the assessment
of a penalty, levied monthly at the rate of 0.8% of the unpaid principal balance, or such
other rate as established by the Supreme Court from time to time. The Board, for good
cause shown, may reduce the penalty or waive it in its entirety.

        (g)     (1)   Upon the expiration of any term of suspension not exceeding one year and
upon the filing thereafter by the formerly admitted attorney with the Board of a verified statement
showing compliance with all the terms and conditions of the order of suspension and of
Enforcement Rule 217 (relating to formerly admitted attorneys), along with the payment of a
non-refundable filing fee of $250, the Board shall certify such fact to the Supreme Court, which
shall immediately enter an order reinstating the formerly admitted attorney to active status, unless
such person is subject to another outstanding order of suspension or disbarment.
      ***